DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Claims 1-13 and 15-17 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 05/18/2021 are acknowledged.  Claim 1 remains withdrawn, as being drawn to an unelected invention or specie. Claim 2 is amended. Claims under consideration in the instant office action are claims 2-13 and 15-17.
 Applicants' arguments, filed 05/18/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9,314,439.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar methods of muscle repair or regeneration by administering a RARγ agonist.  U.S. Patent No. 9,314,439 is drawn towards a method of muscle repair or regeneration in a subject comprising administering a therapeutically effective amount of a retinoic acid receptor gamma (RARy) agonist to a subject with damaged muscle tissue.
 such retinoic acid receptor gamma (RARy) agonists to be palovarotene (4-[(E)-2-[5,6,7,8-Tetrahydro-5,5,8,8-tetramethyl-3-(1 H-pyrazol-lylmethyl)-2-naphthalenyl]-ethenyl]-benzoic acid) (claim 1).  U.S. Patent No. 9,314,439 teaches treating damaged muscle tissue wherein said subject in need has a muscle damaging myopathy (claim 2).
U.S. Patent No. 9,314,439 does not teach a method of treating muscle repair or regeneration by administering the genus of RARy agonists recited in claim 2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to repair or regenerate muscle in a subject since U.S. Patent No. 9,314,439 recites an overlapping method of treating damaged muscle tissue by administering palovarotene (4-[(E)-2-[5,6,7,8-Tetrahydro-5,5,8,8-tetramethyl-3-(1 H-pyrazol-lylmethyl)-2-naphthalenyl]-ethenyl]-benzoic acid), with a reasonable expectation of success absent evidence of criticality of the particular steps.

Claims 2-13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9,789,074.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar methods of muscle repair or regeneration by administering a RARγ agonist.  U.S. Patent No. 9,789,074 is drawn towards a method of muscle repair or regeneration in a subject comprising administering a therapeutically effective amount of a retinoic acid receptor gamma (RARy) agonist to a subject with damaged muscle tissue.
U.S. Patent No. 9,789,074 teaches a method of treating damaged muscle tissue by administering a retinoic acid receptor gamma (RARy) agonist (claim 1).  U.S. Patent No. 9,789,074 teaches such retinoic acid receptor gamma (RARy) agonists to be selected from a group including palovarotene (4-[(E)-2-
U.S. Patent No. 9,789,074 does not teach a method of treating muscle repair or regeneration by administering the genus of RARy agonists recited in claim 2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to repair or regenerate muscle in a subject since U.S. Patent No. 9,789,074 recites an overlapping method of treating damaged muscle tissue by administering palovarotene (4-[(E)-2-[5,6,7,8-Tetrahydro-5,5,8,8-tetramethyl-3-(1 H-pyrazol-lylmethyl)-2-naphthalenyl]-ethenyl]-benzoic acid), with a reasonable expectation of success absent evidence of criticality of the particular steps.

Claims 2-13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,292,954.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar methods of muscle repair or regeneration by administering a RARγ agonist.  U.S. Patent No. 10,292,954 is drawn towards a method of muscle repair or regeneration in a subject comprising administering a therapeutically effective amount of a retinoic acid receptor gamma (RARy) agonist to a subject with damaged muscle tissue.
U.S. Patent No. 10,292,954 teaches a method of treating damaged muscle tissue by administering a retinoic acid receptor gamma (RARy) agonist (claim 1).  U.S. Patent No. 10,292,954 teaches such retinoic acid receptor gamma (RARy) agonists to be selected from a group including palovarotene (4-[(E)-2-[5,6,7,8-Tetrahydro-5,5,8,8-tetramethyl-3-(1 H-pyrazol-lylmethyl)-2-naphthalenyl]-ethenyl]-benzoic acid) (claim 1).  U.S. Patent No. 10,292,954 teaches treating damaged muscle tissue wherein said subject in need has an acquired myopathy (claim 4).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to repair or regenerate muscle in a subject since U.S. Patent No. 10,292,954 recites an overlapping method of treating muscle damaging myopathy by administering palovarotene (4-[(E)-2-[5,6,7,8-Tetrahydro-5,5,8,8-tetramethyl-3-(1 H-pyrazol-lylmethyl)-2-naphthalenyl]-ethenyl]-benzoic acid), with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 2-13 and 15-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANDREW P LEE/Examiner, Art Unit 1628         

/SAVITHA M RAO/Primary Examiner, Art Unit 1629